Citation Nr: 1826023	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  12-17 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an initial rating in excess of 40 percent from September 1, 2009, and in excess of 60 percent from November 7, 2016, for residuals of prostate cancer, status post robotic prostatectomy. 

2. Entitlement to an initial compensable rating for erectile dysfunction. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.L. Reid, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from May 1970 to May 1973.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  Montgomery, Alabama (hereinafter, Agency of Original Jurisdiction (AOJ)).  

The AOJ granted service connection for prostate cancer, status post robotic prostatectomy and assigned an initial 100 percent evaluation effective February 11, 2009, with a 40 percent evaluation commencing September 1, 2009.  Subsequently, the AOJ granted an increase for this claim, noting his condition was 60 percent disabling effective November 7, 2016. 

Regarding the Veteran's erectile dysfunction claim, the AOJ granted service connection and assigned an initial noncompensable rating, effective February 23, 2009.  The Veteran was also granted special monthly compensation for the loss of use of a creative organ, effective the same day. 

The Veteran presented testimony before the undersigned Veterans Law Judge (VLJ) at a November 2016 hearing.  A transcript of that hearing is of record. 

The case was previously before the Board in May 2017 when it was remanded for additional development.  That development has been completed, and thus the case may now be reviewed on the merits. 

The appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 
FINDINGS OF FACT

1. In the April 2018 appellant's brief, the Veteran and his representative clearly and unambiguously withdrew his appeal for the issue of entitlement to an initial rating in excess of 40 percent from September 1, 2009, and in excess of 60 percent from November 7, 2016, for residuals of prostate cancer, status post robotic prostatectomy. 

2. The Veteran does not manifest loss of erectile power.


CONCLUSIONS OF LAW

1. The criteria for withdraw of the Veteran's claim for entitlement to an initial rating in excess of 40 percent from September 1, 2009, and in excess of 60 percent from November 7, 2016, for residuals of prostate cancer, status post robotic prostatectomy have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. §20.204 (2017).  
 
2. The criteria for a compensable rating for erectile dysfunction have not been met. 38 U.S.C. § 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.7, 4.115b, Diagnostic Code 7522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.  In this regard, the Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 

Increased rating prostate residuals

An appellant, or his authorized representative, may withdraw an appeal or any issues therein, on the record at a hearing or in writing; such a withdrawal is effective when received.  38 C.F.R. §20.204 (2017).  In the April 2018 appellant's brief, the Veteran's representative clearly and unambiguously expressed an intent to withdraw the issue of entitlement to an increased rating for residuals of prostate cancer, status post robotic prostatectomy.  Specifically, the Veteran's representative indicated that the Veteran's disagreement for residuals of prostate cancer was settled with the appeals management center (AMC)'s grant of increase to 60 percent disabling in July 2017, retroactively applying that increase back to November 7, 2016.  

Accordingly, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id. 

Compensable rating for erectile dysfunction

The Veteran has been service-connected for erectile dysfunction.  The AOJ evaluated the Veteran's erectile dysfunction as 0 percent (noncompensable) disabling under 38 C.F.R. § 4.115b, Diagnostic Code 7522 but also awarded him special monthly compensation for loss of use of a creative organ.

The Veteran specifically requests a compensable rating based on loss of penile size.  He has a penile implant.  Pursuant to Diagnostic Code 7522, a 20 percent disability rating is assigned for deformity of the penis, with loss of erectile power.  38 C.F.R. § 4.115b, Diagnostic Code 7522.

In May 2017, the Board remanded this case with the following directive: 

"If loss of penile size due to residuals of prostate cancer and/or penile implant is shown, the AOJ determine whether any aspects due to service-connected cause results in penile "deformity" as contemplated in DC 7522." 

The Veteran underwent VA examination in June 2017, where he continued to report penile shrinkage which may be related to his penile implant.  However, a physical examination was not conducted.  The examiner indicated it was not conducted per the Veteran's request, though the Veteran reported normal anatomy with no penile deformity or abnormality.  

The April 2018 Appellant's brief noted that only a physical examination could prove penile deformity which is required for the next higher rating under Diagnostic Code 7522.  It was requested that another examination be scheduled.  However, the Veteran declined physical examination and the Board respects his wishes.  The Board accepts the Veteran's description of loss of penile size as this is clearly within his own personal observation, and he denied any other physical abnormality.  The purposes of the Board's remand directives have been substantially complied with through the Veteran's competent descriptions.

Assuming arguendo that loss of penile size meets the definition of "deformity" under Diagnostic Code 7522, the Board nonetheless finds that the Veteran does not meet or more nearly approximate the criteria for a 20 percent rating under Diagnostic Code 7522.  Those criteria require deformity of the penis, with loss of erectile power.  The Veteran receives special monthly compensation for erectile dysfunction.  However, at the November 2018 VA examination, the Veteran reported being able to achieve an erection sufficient for penetration and ejaculation.  Thus, he does not meet the criteria for "loss" of erectile power as he reports having erectile power.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating in excess of 40 percent from September 1, 2009, and in excess of 60 percent from November 7, 2016, for residuals of prostate cancer, status post robotic prostatectomy is dismissed. 

Entitlement to a compensable rating for erectile dysfunction is denied.





______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


